Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20      PageID.382    Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

 JOHN PLAINTIFF, an individual,

       Plaintiff,

 v.                                                Case No: 20-cv-11718

 WAYNE STATE UNIVERSITY, WAYNE                     Hon. Gershwin A. Drain
 STATE UNIVERSITY SCHOOL OF                        Mag. Judge David R. Grand
 MEDICINE, NIKOLINA CAMAJ, MATT
 JACKSON, RICHARD S. BAKER, and R.
 DARIN ELLIS, in their individual and official
 capacities, jointly and severally,

       Defendants.
                                                                                 /
 Mark C. Rossman (P63034)                KIENBAUM HARDY VIVIANO
 Jacob M. Campbell (P83900)               PELTON & FORREST, P.L.C.
 ROSSMAN SAXE, P.C.                      By: Elizabeth Hardy (P37426)
 Attorneys for Plaintiff                     David A. Porter (P76785)
 2145 Crooks Road, Suite 220             Attorneys for Defendants
 Troy, MI 48084                          280 N. Old Woodward Ave., Suite 400
 (248) 385-5481                          Birmingham, MI 48009
 mark@rossmansaxe.com                    (248) 645-0000
 jacob@rossmansaxe.com                   ehardy@khvpf.com
                                         dporter@khvpf.com
 J. Robert Flores
 Attorney for Plaintiff
 Seeking EDMI Admission
 10410Hampton Road
 Fairfax Station, VA 22039
 (703) 609-8731
 rfloresesq@verizon.net
                                                                                 /

         DEFENDANTS’ MOTION FOR RECONSIDERATION OF
        ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED
      ANONYMOUSLY ENTERED WITHOUT AN OPPORTUNITY FOR
                  DEFENDANTS TO RESPOND
Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20          PageID.383    Page 2 of 7




        Defendants Wayne State University, Wayne State University School of

Medicine, Nikolina Camaj, Matt Jackson, Richard S. Baker, and R. Darin Ellis,

move this Court Local Rule 7.1(h) to reconsider its order granting Plaintiff’s motion

for a protective order to proceed anonymously, which was entered before Defendants

had an opportunity to respond under the court rules. In support, Defendants contend:

        1.   Plaintiff, a former Wayne State University student, filed a 119-page

Complaint against WSU, its medical school, and several of its employees. The title

of the complaint pseudonymously listed Plaintiff as “John Plaintiff.”

        2.   In response, Defendants filed a motion to dismiss Plaintiff’s Complaint

arguing, in part, that it should be dismissed because it failed to name all parties and

Plaintiff failed to request (and obtain) permission from this Court to proceed

pseudonymously. In that motion, Defendants represented that, if Plaintiff sought

permission from the Court, they would “contest [the motion] because it is entirely

unwarranted” but would “reserve their arguments on the merits of Plaintiff’s request

until he files an appropriate motion.” (Defs’ Mot. to Dismiss, R. 5, Pg ID 284 & n.2.)

        3.   On September 28, 2020, Plaintiff filed a motion for protective order to

permit him to proceed anonymously. (Mot. for Protective Order, R. 8.) In it,

Plaintiff accurately represented to the Court that Defendants did not concur in the

relief request (consist with their position in their motion to dismiss). (Id. at Pg ID

325.)


                                          2
Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20            PageID.384     Page 3 of 7




       4.     Under Local Rule 7.1, Defendants were afforded until October 13, 2020

to file a response to Plaintiff’s motion.1 E.D.Mich. LR 7.1(e)(2)(B) (providing a 14-

day deadline for responses to non-dispositive motions).

       5.     Five days before that period expired, on October 8, 2020, while

Defendants were in the process of drafting their response to Plaintiffs’ motion, this

Court entered an order granting Plaintiff’s motion. (Order, R. 10.)

       6.     Defendants’ respectfully request this Court reconsider that decision, as

it was made without Defendants having had an opportunity to be heard, an elemental

requirement of due process. See, e.g., Divane v. Krull Elec. Co., 194 F.3d 845, 848

(7th Cir. 1999) (“Since the opportunity to respond is deeply embedded in our concept

of fair play and substantial justice, making such a ruling [on a motion] sua

sponte without notice or an opportunity to respond violates the due process rights of

the adverse party.” (cleaned up)).

       7.     Under Local Rule 7.1(h), this Court may reconsider prior decisions if

the moving party shows “a palpable defect by which the court . . . [has] been misled

[and] . . . that correcting the defect will result in a different disposition of the case.”

E.D.Mich. LR 7.1(h)(3).




1
 The 14-day deadline, October 12, 2020, falls on a court holiday, making the next
business day the filing deadline. See Fed. R. Civ. P. 6(a)(6)(A).
                                            3
Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20          PageID.385     Page 4 of 7




      8.     Defendants respectfully submit that this Court committed a palpable

error by deciding Plaintiff’s motion before the deadline for filing a response had

expired. The court rules afford non-moving parties an opportunity to respond to non-

dispositive motion within 14 days. In reliance on that court rule, Defendants

prepared a response to be filed on October 13, 2020. Furthermore, Defendants

indicated in an earlier court filing that they intended to file a response if Plaintiff

moved to proceed anonymously.

      9.     Under these unique circumstances, it is—or should be—unnecessary to

prove that the Court would have decided Plaintiff’s motion differently in order to

establish Defendants are entitled to reconsideration. After all, Defendants—through

no fault of their own—have been deprived of the opportunity to respond in the first

instance and the Court has not yet had the benefit of Defendants’ input before ruling.

Nevertheless, the reasons set forth in Defendants’ Response to Plaintiff’s Motion for

to Proceed Anonymously—which is attached in partially redacted form as Exhibit

1—demonstrate that there is no legal basis to grant Plaintiff’s requested protective

order.2 The only privacy interest Plaintiff cites—his interest in preserving the



2
  The attached version is partially redacted because it contains facts regarding
Plaintiff’s status as a “public figure” that may indirectly identify Plaintiff, thus
undermining his request to proceed pseudonymously. If the Court vacates its order
and allows Defendants to file their response, Defendants will file a motion for leave
to file its response under seal so as to preserve the integrity of the Court’s decision—
something Plaintiff has agreed is warranted under these circumstances.
                                           4
Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20         PageID.386    Page 5 of 7




privacy of his educational records under federal law—was waived when he filed this

suit. And Plaintiff’s concern over potential embarrassment from his own conduct—

as opposed to legitimate fears of governmental or public reprisal—is not enough to

outweigh the public’s interest in transparency. That’s especially true here because

Plaintiff is a public figure, in whose conduct and character the public has a keen

interest.

       10. These reasons and those set forth in Exhibit 1 are not the only reasons

for denying Plaintiff’s motion. As stated in footnote two, there is additional

information that this Court should know before ruling, but which Defendants cannot

publicly disclose at this time due to an agreement of the parties. Defendants are

entitled to submit for the Court’s review a complete, unredacted response to

Plaintiff’s motion, setting forth all the reasons Plaintiff’s request for anonymity is

legally and factually baseless.

       11.   Defendants sought Plaintiff’s concurrence in this relief. Plaintiff’s

counsel stated that Plaintiff “do[es] not concur in the requested relief, which would

vacate the Protective Order as entered, but [he] will not oppose [Defendants’]

intended motion for reconsideration filing.” (Ex. 2, Concurrence Email Chain

Excerpt).

       For these reasons, Defendants respectfully request this Court to vacate its

October 8th order and allow Defendants to file a complete, unredacted response and,

                                          5
Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20     PageID.387    Page 6 of 7




if necessary, conduct a hearing on Plaintiff’s motion before making a decision on

this significant issue.

                                     KIENBAUM HARDY VIVIANO
                                     PELTON & FORREST, P.L.C.

                                     By: /s/ Elizabeth Hardy
                                         Elizabeth Hardy (P37426)
                                         David A. Porter (P76785)
                                     Attorneys for Defendants
                                     280 N. Old Woodward Ave., Suite 400
                                     Birmingham, MI 48009
                                     (248) 645-0000
                                     ehardy@khvpf.com
Dated: October 12, 2020              dporter@khvpf.com




                                       6
Case 2:20-cv-11718-GAD-DRG ECF No. 13 filed 10/12/20        PageID.388    Page 7 of 7




                         CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2020 I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will send
notification of such filing to all ECF participants.


                                   /s/ Elizabeth Hardy
                                   Elizabeth Hardy (P37426)
                                   Kienbaum Hardy Viviano Pelton
                                    & Forrest, P.L.C.
                                   280 N. Old Woodward Avenue, Suite 400
                                   Birmingham, MI 48009
                                   (248) 645-0000
                                   E-mail: ehardy@khvpf.com
